In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00075-CR



 MIGUEL ANGEL SOTO, A/K/A MIGUEL SOTO, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 1
                 Tarrant County, Texas
               Trial Court No. 1299757D




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Miguel Angel Soto, a/k/a Miguel Soto, was convicted of possession of between 4 and 200

grams of methamphetamine and sentenced to twenty-five years’ imprisonment. His appeal

asserts that the evidence is legally insufficient to support the judgment and that the trial court

erred in admitting his confession. We are not persuaded by either argument and affirm the

judgment of the trial court.

I.     Facts

       The police were looking for Soto due to an outstanding warrant. They received a tip

naming and describing him and his vehicle. The tip explained where he could be found—room

106 of a local motel. Officer Michael Sones was nearby and went to the motel, saw the

described vehicle in front of room 106, and talked to a woman leaning on the car. She told him

Soto was in the room. Sones called for assistance; the officers approached the room and found

the door open, which allowed them to observe a man asleep on the bed. Sones saw a “meth

pipe” on the nightstand. The officers entered the room, awoke the sleeping man, and noticed a

bulge in his sock. When asked what was in the sock, Soto answered, “[I]t’s meth.” Scientific

analysis verified that the substance weighed 18.069 grams and contained methamphetamine.

II.    Legal Sufficiency of the Evidence

       In reviewing the legal sufficiency of the evidence, we review all the evidence in the light

most favorable to the jury’s verdict to determine whether any rational jury could have found the

essential elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v.


                                                2
State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). We examine legal

sufficiency under the direction of the Brooks opinion, while giving deference to the

responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9,

13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically correct jury charge “sets out the law, is authorized by the indictment,

does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the defendant was

tried.” Id. To prove unlawful possession of a controlled substance as alleged in this case, the

State must prove that the accused intentionally or knowingly possessed methamphetamine in an

amount between 4 and 200 grams. TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (d) (West

2010). This evidence, whether direct or circumstantial, must establish to the requisite level of

confidence that the accused’s connection with the drug was more than just fortuitous.

Poindexter v. State, 153 S.W.3d 402, 405–06 (Tex. Crim. App. 2005); see also TEX. HEALTH &

SAFETY CODE ANN. § 481.002(38) (West Supp. 2013) (“‘Possession’ means actual care, custody,

control, or management.”).

       Soto does not allege that any specific part of the proof is insufficient. His argument sets

out the legal requirements necessary to show that the evidence is legally sufficient, but fails to

suggest any evidence deficiency. Soto was found in a hotel room with a pipe that had been used

                                                3
to smoke methamphetamine, and he identified the substance in his sock as methamphetamine;

the substance tested positive for methamphetamine and weighed between 4 and 200 grams. In

addition, Soto confessed in writing that he possessed the methamphetamine. The evidence is

sufficient to support the verdict. The contention of error is overruled.

III.       Admission of Confession

           Soto next argues that his confession was erroneously admitted. After being advised of

his Miranda 1 rights, Soto made a succinct written statement. He stated, “All the weed and meth

are mine in Regency Hotel Number 106 and any items related to so.” He contends he would not

have given a statement if he had known that he could terminate the interview. Further, Soto

argues his confession was involuntary. This argument is based on evidence that a police officer

allowed Soto to use his cell phone as a reward for Soto’s good behavior in the police car.

           Initially, it appears that this complaint was not preserved for appellate review. Counsel

objected to admission of the statement, but on cross-examination, he asked the officer to read it

to the jury. In order to preserve error regarding the admission of evidence, an appellant must

make a timely objection to each instance in which the objectionable testimony is elicited.

Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991); Thierry v. State, 288 S.W.3d

80, 88 (Tex. App.—Houston [1st Dist.] 2009, no pet.). Any error in the admission of evidence is

cured where the same evidence comes in elsewhere without objection. Ethington, 819 S.W.2d at

858. Thus, where there is an objection to the first question on a particular subject, but no

objection to subsequent questions on the same subject, no error is preserved regarding the


1
    Miranda v. Arizona, 304 U.S. 436 (1966).
                                                   4
admission of testimony on that subject. Id. at 859–60; see also Salazar v. State, 131 S.W.3d 210,

214–15 (Tex. App.—Fort Worth 2004, pet. ref’d).

         Even if the issue is preserved, no explanation is presented as to how the police officers

induced Soto to believe he did not have the right to terminate the interview. He was fully

advised of his right to terminate the interview, and no evidence was presented that he desired to

terminate it. There is no evidence that the officers deluded him or that any promise was given to

induce him to confess. There is no evidence that Soto’s statement was involuntary. We find no

error.

         We affirm the judgment of the trial court.



                                              Jack Carter
                                              Justice

Date Submitted:         November 12, 2013
Date Decided:           November 14, 2013

Do Not Publish




                                                  5